PROMISSORY NOTE   U.S. $250,000.00    May 1, 2007      FOR VALUE RECEIVED, the
undersigned, eLEC COMMUNICATIONS CORP., a  corporation having an address at 75
South Broadway, Suite 302 White Plains, New York 10601  (“Maker”), promises to
pay, on the dates set forth below, in lawful money of the United States, to 
_______________________, (“Holder”), or assigns, the principal amount of TWO
HUNDRED  FIFTY THOUSAND and 00/100 (U.S. $250,000.00) UNITED STATES DOLLARS,
together  with interest thereon at the rate of 12% per annum, on the earlier of
(i) October 31, 2007 or (ii)  the date on which the Maker receives $1 million in
equity from a private placement offering that  is being managed by its agent,
Emerald Investments Inc. Any payment which becomes due on a  Saturday, Sunday or
legal holiday shall be payable on the next business day.    All cash payments
due and payable on this Note shall be made directly by wire transfer of 
immediately available funds to an account designated by Holder to Maker in
writing, or at such  other bank or agency, or in such other manner, as Holder
shall have designated by written notice  to Maker.      If this Note is past
due, this Note shall bear interest at the rate of 18%, and if it is placed  in
the hands of an attorney for collection or enforcement or it is collected or
enforced through any  legal proceedings, then Maker shall pay to Holder all
attorneys’ fees, costs and expenses incurred  in connection therewith in
addition to all other amounts due hereunder.      Maker (i) waives presentment
and demand for payment, notices of nonpayment and  dishonor, protest of dishonor
and notice of protest; (ii) waives all notices in connection with the  delivery
and acceptance hereof and all other notices in connection with the performance,
default  or enforcement of the payment hereof or hereunder; (iii) waives any and
all lack of diligence and  delays in enforcement of the payment hereof; and (iv)
consents to any and all extensions of time,  renewals, waivers or modifications
which may be granted by the Holder with respect to the  payment or other
provisions hereof.      Maker may prepay this Note in whole or in part without
the prior consent of Holder and  without penalty or premium.      The
obligations of Maker hereunder are absolute and unconditional and are not
subject to  any advances, offsets or counterclaims which Maker, its successors
or assigns, or any subsidiary  or affiliate of any of them, may now or hereafter
have against the Holder.    Maker agrees that in any litigation arising out of
or relating to this Note, it will waive trial  by jury and not impose any setoff
or counterclaim of any nature or description, and Maker shall  be absolutely and
unconditionally liable hereunder.     


--------------------------------------------------------------------------------

                   This Note shall be binding upon any successor to Maker.     
                 Maker agrees that this Note and the rights and obligations of
the parties hereunder shall  be governed by and construed in accordance with the
laws and decisions of the State of  ___________, without reference to the
principles of conflicts of laws.                       IN WITNESS WHEREOF, the
Maker has signed this Note as of the day and year first  above written.         
                                                                               
              ELEC COMMUNICATIONS CORP.                                         
                                                                  By: ___ /s/
Paul H. Riss                                                                   
                                                Name: Paul H Riss 
                                                                                                            
Title: CEO   


--------------------------------------------------------------------------------